Citation Nr: 1130479	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for arthritis of the bilateral ankles. 

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for arthritis of the bilateral knees.

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for arthritis of the bilateral hands.

4.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for arthritis of the bilateral elbows.

5.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for arthritis of the lumbosacral spine.

6.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for a bilateral foot disability, claimed as bilateral pes planus and osteoarthritis of the first digit of both feet.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine.  

The issues of entitlement to service connection for arthritis of the bilateral ankles, bilateral knees, fingers on both hands, bilateral elbows, lumbosacral spine, degenerative disc disease of the cervical spine, bilateral CTS, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine was denied in a September 2002 rating decision.  The Veteran did not appeal this decision and it became final.

3.  Since September 2002, new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the September 2002 rating decision denying service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding both reopening the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

New and material

The Veteran seeks to reopen his previously denied claim of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine.  

In September 2002, the RO originally denied service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application received in January 2004, the Veteran seeks to reopen his previously denied claim of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the September 2002 rating decision includes, the Veteran's service treatment records (STRs), VA examination reports, and post-service treatment records from military facilities.  The RO denied service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine because there was no evidence of treatment in service for the claimed disabilities, and they were too remote to show continuity of symptomatology.  

The Board notes that of these disabilities, he had only been diagnosed as having degenerative joint disease of the cervical spine at the time of the September 2002 rating decision.  Additionally, the Veteran was treated for a herniated disc in the lumbosacral area, but there was no finding of arthritis of the lumbar spine.  
In this case, the evidence received since September 2002, denying service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine because there was no evidence of treatment in service for the claimed disabilities, includes clinical records establishing a diagnosis of the claimed disabilities.  Obviously, this evidence is new in that it was not of record at the time of the prior denials.  Moreover, given the bases for the prior denials of the Veteran's claim, the Board finds that the additional evidence establishing a diagnosis of these claimed disabilities relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current disability.  Indeed, this appears to be the main reason given for the prior denial.  Further, there is evidence of record from the Veteran's treating physician that some of his claimed disabilities are attributable to his in-service duties.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine because there was no evidence of treatment in service for the claimed disabilities.

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claims of service connection for arthritis of the bilateral ankles, knees, fingers on both hands, elbows, lumbosacral spine and degenerative disc disease of the cervical spine is granted.


REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further development is necessary regarding the Veteran's service connection claims for arthritis of the feet/bilateral pes planus, bilateral ankles, bilateral knees, fingers of both hands, bilateral elbows, lumbosacral spine area, degenerative disc disease of the cervical spine, and bilateral CTS.  

Post-service treatment records reflect treatment for painful joints and osteoarthritis.  The Veteran has undergone carpal tunnel releases on each wrist, and has been treated in podiatry for his feet.  

During the Veteran's April 2007 hearing before a decision review officer, he testified that his joints and feet were impacted by his daily marches and combat exposure as an infantryman.  He further related that the significant typing as a First Sergeant caused his bilateral CTS.  The Veteran contends that he has had problems with the above-noted joints and feet, as well as numbness in the wrists since service.  He is certainly competent to report painful joint motion and numbness, and this is consistent with the nature and circumstances of his service.  The Veteran, however, has not been afforded a VA examination in connection with these claims to determine whether they were caused or worsened by service.  Although, the Veteran has been afforded VA examination for his spinal disability, these focused on his already service-connected herniated disc, and not the now-claimed arthritis of the lumbosacral and cervical spine.  

Additionally, the Board recognizes that the Veteran's treating physician provided a letter regarding his bilateral wrists, bilateral feet, and lumbosacral area opining that these were related to his service.  The Board finds that this opinion is helpful, but is inadequate inasmuch as it provides little rationale for the opinion and is not based upon review of the Veteran's claims file.  

The Board also finds the June 2004 VA examination to be inadequate as the VA examiner diagnosed osteoarthritis of the claimed joints, but did not provide an opinion as to whether the osteoarthritis was caused or worsened by the Veteran's service.  He merely noted that the type of osteoarthritis was progressive in nature and not traumatic.  He provided no rationale for this assertion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran must be afforded another VA examination in connection with his claim.  

As discussed above, the Veteran's seeks service connection for arthritis of feet/bilateral pes planus, bilateral ankles, bilateral knees, fingers of both hands, bilateral elbows, lumbosacral spine area, degenerative disc disease of the cervical spine, and bilateral CTS.  Unfortunately, the record currently on appeal is unclear as to the nature and etiology of these disabilities, to include whether they are causally related to his active service or any incident therein.  Under these circumstances, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's arthritis of the bilateral ankles, bilateral knees, fingers on both hands, bilateral elbows, lumbosacral spine, degenerative disc disease of the cervical spine, bilateral CTS, and bilateral foot disability.  Perform any development deemed necessary.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed arthritis of the bilateral ankles, bilateral knees, fingers on both hands, bilateral elbows, lumbosacral spine, degenerative disc disease of the cervical spine, bilateral CTS, and bilateral foot disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any current arthritis of the bilateral ankles, bilateral knees, fingers on both hands, bilateral elbows, lumbosacral spine, degenerative disc disease of the cervical spine, bilateral CTS, and bilateral foot disability had their onset in service.  The examiner is asked to specifically comment on the Veteran's in-service marching, typing, and combat experiences as an infantryman, and their relationship to any claimed disabilities.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


